PER CURIAM.
The articles in question are mushrooms inclosed in tin boxes holding from 30 to 45 pounds. They were assessed for duty under paragraph 257, Act July 24, 1897, c. 11, § 1, Schedule G, 30 Stat. [¶] S. Comp. St. 1901, p. 1650], at 25 per cent, ad valorem as “vegetables in their natural state, not specially provided for.” The importers, appealing from this classification and assessment, claim that the mushrooms in this condition are dutiable at 2cents per pound, under the provision of paragraph 241 of said act for “beans, peas, and mushrooms prepared or preserved, in tins, jars, bottles or similar packages.” The uucontradicted testimony is to the effect that these mushrooms have been sun dried or kiln dried, or both, in order to preserve them, and have then been placed in hermetically sealed tins, inclosed in outside wooden boxes to protect the tin. There can be no question, therefore, that these mushrooms are “prepared or preserved in tins,” and, being thus specially provided for by paragraph 241, are excluded from the provisions of paragraph 257.
The judgment is reversed.